DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by D’Haese et al (WO 2016/106003).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 
With regards to claim 1, D’Haese teaches a radiation crosslinkable pressure sensitive adhesive (page 4) that includes an acrylate base polymer, a hydrocarbon tackifying resin in an amount of greater than 40 parts by weight per 100 parts by weight of said polymer, and a co-polymerized hydrogen-donating monomer (page 4) wherein the total acid content is 0 or not more than 3% (page 4).  D’Haese teaches the composition to be cured using electron beam radiation (as applicants cite as reading on ionizing radiation) (page 2).
With regards to claims 2, 3, 17, and 18, D’Haese teaches the addition of ethylenically unsaturated monomers that include the following:

    PNG
    media_image1.png
    157
    1492
    media_image1.png
    Greyscale

(page 9).
With regards to claim 4, D’Haese teaches the hydrogen-donating monomer to be a co-polymerized type photocrosslinker in a polymer that is distinct from the acrylate base polymer (page 5).
With regards to claim 5, D’Haese teaches the tackifying resin to be present in the amount of 80 or greater (page 12).
With regards to claim 6, D’Haese teaches the co-polymerized type (II) photocroslinkers to be present in an amount of 0.18 to 0.7 parts (page 10).
With regards to claim 7, D’Haese teaches the amount of co-polymerized hydrogen-donating monomer to be present in the amount of 0.1-3 parts per 100 parts of the base polymer (page 11).
With regards to claim 8, D’Haese teaches the co-polymerized hydrogen donating monomer to include the following:

    PNG
    media_image2.png
    60
    1338
    media_image2.png
    Greyscale

(page 11).
With regards to claim 9, D’Haese teaches the co-polymerized hydrogen donating monomer to include the following:

    PNG
    media_image3.png
    125
    1478
    media_image3.png
    Greyscale

(page 11).
With regards to claim 10, D’Haese teaches the composition to be an adhesive (page 1).
With regards to claim 11, D’Haese teaches the adhesive to be used for an article (page 20).
With regards to claim 12, D’Haese teaches the adhesive to be used as an adherend (page 1).
With regards to claim 13, D’Haese teaches the adhesive to be used as a tape (page 20).
With regards to claim 14, D’Haese teaches the adhesive to be used as a tape or label (page 4).
With regards to claim 15, D’Haese teaches the substrate to be a release liner (page 17).
With regards to claim 16, D’Haese teaches the method of making the crosslinked adhesive to involve mixing the above ingredients and exposing to radiation for crosslinking (page 18).
With regards to claims 19 and 20, D’Haese teaches the radiation to be 4.55 mW/cm2 for 21 minutes (page 32).



Claims 12, 6, 10-11, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haese et al (EP 2513242).
With regards to claim 1, Haese teaches an acrylate based pressure sensitive adhesive (0001) that contains a copolymer of acrylic compounds and a hydrogenated hydrocarbon tackifier at a concentration of 30 to 70 parts per 100 parts of the copolymer (0007).  Haese teaches the adhesive to have an acid amount of 1 to 3% (0088).  Haese teaches the adhesive to be cured using electron beam radiation (0035 or 0066).
With regards to claim 2, Haese teaches the adhesive to contain a cross-linking agent (0007).
With regards to claim 6, Haese teaches the amount of the crosslinking agent to be from 0.01-3% (0007).
With regards to claim 10, Haese teaches the composition to be an adhesive (0001).
With regards to claim 11, Haese teaches an article using the adhesive (0094).
With regards to claim 13, Haese teaches the adhesive to be used for a tape (0075).
With regards to claim 16, Haese teaches the adhesive to be exposed to radiation such as gamma or e-beam radiation (0066).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763